Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              DETAILED ACTION

1. This action is response to application filed on 10/01/2020. Claims 1-20 are pending.
                                       Claim Objection
2. Claim 8 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the small packet” in the claim (see lines 7-8). It recommends changing “the small packet” to “the small data packet” to overcome current issue. Appropriate correction is requested. 

                                          Allowable Subject Matter
3. Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 3 is “before sending, by the sending end, the connection establishment request carrying the load information of the sending end to the receiving end, the method further comprises: detecting, by the sending end, the load information of the sending end; and adding, by the sending end, the load information of the sending end that is detected to the connection establishment request; and initializing, by the receiving end, the multiple data streams on the communication connection based on the load information of the sending end 
4. Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 4 is “the connection establishment request further carries data stream IDs of the multiple data streams that is generated by the sending end; after transmitting, by the sending end, the multiple data units to the receiving end through the multiple data streams, the method further comprises: sending, by the sending end, a connection reestablishment request carrying the data stream IDs to the receiving end when the communication connection with the receiving end is interrupted; restoring, by the receiving end, the multiple data streams according to the data stream IDs; and continuing, by the sending end, to transmit the multiple data units based on the multiple data streams.”
5. Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject 
6. Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 11 is “sending, by the sending end, a data stream addition request to the receiving end according to data transmission condition of the multiple data streams; and creating, by the receiving end, a new data stream based on the communication connection after receiving the data stream addition request”.
7. Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 13 is “receiving, by the sending end, a flow adjustment instruction sent by the receiving end, and adjusting, by the sending end, a flow 
8. Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 16 is “the connection establishment request further carries data stream IDs of the multiple data streams that is generated by the sending end; after transmitting, by the sending end, the multiple data units to the receiving end through the multiple data streams, the method further comprises: sending, by the sending end, a connection reestablishment request carrying the data stream IDs to the receiving end when the communication connection with the receiving end is interrupted; restoring, by the receiving end, the multiple data streams according to the data stream IDs; and continuing, by the sending end, to transmit the multiple data units based on the multiple data streams”.
9. Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 19 is “after splitting, by the sending end, the data packet to be transmitted into the multiple small data packets, caching, by the sending end, an offset position of each of the small data packets in the data packet to be transmitted; determining, by the sending end, a target small data packet and a data offset that correspond to a target data unit according to a unit ID when 

      
                      Claim rejections-35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10. Claims 1-2, 5-6, 14-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Detwiler et al. (U.S. 20170223438) in view of Altman (U.S. 20210114616)
Regarding claim 1:
A method for data transmission, comprising:
splitting, by the sending end, a data packet to be transmitted into multiple data units: (the OLT (the sending end) can perform the multiplexing operation. During a multiplexing operation, data packet is divided (splitting) 
transmitting, by the sending end, the multiple data units to the receiving end through multiple data streams: (different portions (e.g. fixed size segments) (the multiple data units) of a given packet are distributed through the multiple wavelengths (multiple data streams) from OLT (the sending end) to ONU (the receiving end): Detwiler [0013]; [0028], lines 9-14; [0033]; [0037], lines 6-9; [0040]);
establishing, by a sending end, a communication connection with a receiving end: (optical network unit (ONU) registers with optical line terminal (OLT) as a bonding-capable ONU (Detwiler [0039]), establishing bonded communications supports for upstream and downstream directions between the OLT and the ONU: Detwiler: [0033], lines 1-4; figure 1A, items 106, 114, 116, 118; [0040]; [0084]). Although Detwiler does not directly phrasing ‘establishing a communication connection’, but it is essential to understand that communicative connection/channel should be established between the OLT and the ONU. In similar art, Altman clearly teaches establishing bonding communication connection that transports data-packets over a network, (see Altman abstract; [0147]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Altman’s ideas into Detwiler’s system in order to save resources and development time by implying Altman’s ideas into Detwiler’s system, and to 
Regarding claim 2:
In addition to the rejection claim 1, Detwiler-Altman further teaches sending, by the sending end, a connection establishment request carrying load information of the sending end to the receiving end; establishing, by the receiving end, the communication connection with the sending end: (the bonding engine can detect and identify the ONU as a bonding-capable ONU when the ONU registers with the OLT. The bonding engine can ascertain aggregate capabilities in both downstream and upstream directions between the OLT and its attached ONUs through standard discovery mechanisms: Detwiler [0039]); and initializing, by the receiving end, the multiple data streams on the communication connection based on the load information of the sending end and load information of the receiving end: (the bonding engine can allocate multiple wavelengths (e.g., .lamda..sub.1, .lamda..sub.2, and .lamda..sub.3) in a bonding group between the ONU and the OLT jointly/simultaneously, for the purpose of bonding data paths (multiple data streams) between the ONU and the OLT together: Detwiler [0039]).
Regarding claim 5:
In addition to the rejection claim 1, Detwiler-Altman further teaches determining, by the sending end, a data packet splitting rule based on a size and type of the data packet to be transmitted, load information of the sending end and load information of the receiving end; and splitting, by the sending 
Regarding claim 6:
In addition to the rejection claim 5, Detwiler-Altman further teaches one data stream transmits multiple data units, and multiple data units of one small data packet are transmitted in multiple data streams; wherein the sending end transmits data units with different data volume in different data streams according to a load status of each of the data streams: (the DBA routines on each wavelength can assign varying amounts of time per wavelength in order to optimize the DBA scheduling across offered load: Detwiler [0042]; [0074]; [0068]).


Regarding claim 14:
A system, comprising a sending end and a receiving end, wherein the sending end comprises at least one processor and a memory, and the receiving end comprises at least one other processor and another memory; wherein both the memory and the another memory store at least one instruction, at least one program, a code set or an instruction set; and the at least one instruction, the at least one program, the code set or the instruction set is loaded and executed by the at least one processor and the at least one other processor to perform a method for data transmission; wherein the method comprises: 
splitting, by the sending end, a data packet to be transmitted into multiple data units: (the OLT (the sending end) can perform the multiplexing operation. During a multiplexing operation, data packet is divided (splitting) into segments (multiple data units) and distributed over wavelengths: Detwiler [0094]; [0095]; figure 8); 
transmitting, by the sending end, the multiple data units to the receiving end through multiple data streams: (different portions (e.g. fixed size segments) (the multiple data units) of a given packet are distributed through the multiple wavelengths (multiple data streams) from OLT (the sending end) to ONU (the receiving end): Detwiler [0013]; [0028], lines 9-14; [0033]; [0037], lines 6-9; [0040]);
establishing, by a sending end, a communication connection with a receiving end: (optical network unit (ONU) registers with optical line terminal 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Altman’s ideas into Detwiler’s system in order to save resources and development time by implying Altman’s ideas into Detwiler’s system, and to provide an efficient communication system, such as, using multiple-link network supports for communications, (see Altman [0004]).
Regarding claim 15:
In addition to the rejection claim 14, Detwiler-Altman further teaches sending, by the sending end, a connection establishment request carrying load information of the sending end to the receiving end; establishing, by the receiving end, the communication connection with the sending end: (the bonding engine can detect and identify the ONU as a bonding-capable ONU when the ONU registers with the OLT. The bonding engine 108 can ascertain aggregate capabilities in both downstream and upstream directions between 
Regarding claim 17:
In addition to the rejection claim 14, Detwiler-Altman further teaches determining, by the sending end, a data packet splitting rule based on a size and type of the data packet to be transmitted, load information of the sending end and load information of the receiving end; and splitting, by the sending end, the data packet to be transmitted into multiple small data packets according to the data packet splitting rule, and splitting, by the sending end, each of the small data packets into the multiple data units: (the telecommunications device (OLT) (the sending end) can predetermine how many bytes of the bonded packet are to be sent on each bonded wavelength, so that transmissions of various portions of the bonded packet on the bonded wavelengths end at the same time or substantially simultaneously. The OLT performs the multiplexing operation. During the multiplexing operation, data packet is divided (splitting) into segments (small data packets) and distributed over wavelengths based on load information. It is essential to understand that 
Regarding claim 20:
A computer readable storage medium storing at least one instruction, at least one program, a code set or an instruction set; wherein the at least one instruction, the at least one program, the code set or the instruction set is loaded and executed by a processor to perform the following processing: 
splitting a data packet to be transmitted into multiple data units: (performing the multiplexing operation. During a multiplexing operation, data packet is divided (splitting) into segments (multiple data units) and distributed over wavelengths: Detwiler [0094]; [0095]; figure 8); 
transmitting the multiple data units to the receiving end through multiple data streams: (different portions (e.g. fixed size segments) (the multiple data units) of a given packet are distributed through the multiple wavelengths (multiple data streams) from OLT to ONU (the receiving end): Detwiler [0013]; [0028], lines 9-14; [0033]; [0037], lines 6-9; [0040]);
establishing a communication connection with a receiving end: (optical network unit (ONU) registers with optical line terminal (OLT) as a bonding-capable ONU (Detwiler [0039]), establishing bonded communications supports for upstream and downstream directions between the OLT and the ONU: Detwiler: [0033], lines 1-4; figure 1A, items 106, 114, 116, 118; [0040]; [0084]). Although Detwiler does not directly phrasing ‘establishing a communication 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Altman’s ideas into Detwiler’s system in order to save resources and development time by implying Altman’s ideas into Detwiler’s system, and to provide an efficient communication system, such as, using multiple-link network supports for communications, (see Altman [0004]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Detwiler-Altman in view of Altman et al. (U.S. 20190312815), hereafter Altman’2815.
Regarding claim 10:
Detwiler-Altman discloses the invention substantially as disclosed in claim 1, but does not explicitly teach  the sending end establishes the communication connection with the receiving end when needing to remotely call a method function of the receiving end; and wherein: the communication connection is an on-demand connection in which the sending end 122277-5067-US20actively initiates establishment with the receiving end when needing to perform a remote call and actively disconnects with the receiving end after the remote call ends; or the communication connection is a long-lived connection in which a 
In similar art, Altman’2815 teaches transmitting packets through long-lived connection, (see, Altman [0080]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Altman’2815’s ideas into Detwiler-Altman’s system in order to save resources and development time by implying Altman’2815’s ideas into Detwiler- Altman’s system.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Detwiler-Altman in view of Morris (U.S. 20190149449)
Regarding claim 7:
Detwiler-Altman discloses the invention substantially as disclosed in claim 5, but does not explicitly teach 122277-5067-US19for any data unit, generating, by the sending end, an unit ID of the data unit based on an small packet ID of the small data packet to which the data unit belongs and a data offset of the data unit in the small data packet, and adding, by the sending end, the unit ID to the data unit: (different portions/segments of a given packet are distributed through the multiple wavelengths from the OLT to the ONU therefrom the distributed portions/segments are combined. It is essential to understand that each divided portions/segments of the given packet should assigned a unit ID  In similar art, Morris teaches internet fragmentation and reassembly procedure needs to be able to break a datagram into an almost arbitrary number of pieces that can be later reassembled. The receiver of the fragments uses the identification field to ensure that fragments of different datagrams are not mixed. The fragment offset field tells the receiver the position of a fragment in the original datagram. The fragment offset and length determine the portion of the original datagram covered by this fragment. The more-fragments flag indicates (by being reset) the last fragment. These fields provide sufficient information to reassemble datagrams. The identification field is used to distinguish the fragments of one datagram from those of another (see Morris [1644]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Morris’s ideas into Detwiler-Altman’s system in order to save resources and development time by implying Altman’s ideas into Detwiler’s system and to provide an efficient packets transmission network, (see Morris [0026]).
Regarding claim 18:
Detwiler-Altman discloses the invention substantially as disclosed in claim 17, but does not explicitly teach 122277-5067-US19for any data unit, generating, by the sending end, an unit ID of the data unit based on an small packet ID of the small data packet to which the data unit belongs and a data offset of the data unit in the small data packet, and adding, by the sending end, the unit ID to the data unit: (different portions/segments of a given packet are distributed  internet fragmentation and reassembly procedure needs to be able to break a datagram into an almost arbitrary number of pieces that can be later reassembled. The receiver of the fragments uses the identification field to ensure that fragments of different datagrams are not mixed. The fragment offset field tells the receiver the position of a fragment in the original datagram. The fragment offset and length determine the portion of the original datagram covered by this fragment. The more-fragments flag indicates (by being reset) the last fragment. These fields provide sufficient information to reassemble datagrams. The identification field is used to distinguish the fragments of one datagram from those of another (see Morris [1644]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Morris’s ideas into Detwiler-Altman’s system in order to save resources and development time by implying Altman’s ideas into Detwiler’s system and to provide an efficient packets transmission network, (see Morris [0026]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Detwiler-Altman-Morris in view of Knox et al. (U.S. 20110173345)
Regarding claim 8:
 (Morris teaches internet fragmentation and reassembly procedure needs to be able to break a datagram into an almost arbitrary number of pieces that can be later reassembled. The receiver of the fragments uses the identification field to ensure that fragments of different datagrams are not mixed. The fragment offset field tells the receiver the position of a fragment in the original datagram. The fragment offset and length determine the portion of the original datagram covered by this fragment. The more-fragments flag indicates (by being reset) the last fragment. These fields provide sufficient information to reassemble datagrams. The identification field is used to distinguish the fragments of one datagram from those of another (see Morris [1644]).
However, Detwiler-Altman-Morris does not explicitly teach caching the multiple data units.
In similar art, Knox teaches caching IF fragments for live play-back, (Knox [0039]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Knox’s ideas into Detwiler-Altman-Morris’s system in order to save resources and development time by implying Knox’s ideas into Detwiler-Altman-Morris’s system.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Detwiler-Altman in view of Zheng et al. (U.S. 20150089028).
Regarding claim 12:
Detwiler-Altman discloses the invention substantially as disclosed in claim 1, but does not explicitly teach a data stream interruption request to the receiving end according to data transmission condition of multiple data streams and/or a load status of a device; and interrupting, by the receiving end, a target data stream corresponding to the data stream interruption request after receiving the data stream interruption request to stop receiving the data units on the target data stream.
In similar art, Zheng teaches a cloud synchronization process of the image may be interrupted due to a user-initiated interruption, (Zheng, [0047]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Zheng’s ideas into Detwiler-Altman’s system in order to save resources and development time by implying Zheng’s ideas into Detwiler-Altman’s system.

                                                   Conclusions
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452